NUMBER 13-19-00308-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI–EDINBURG


ISRAEL GONZALES,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 156th District Court
                           of Bee County, Texas.


             MEMORANDUM OPINION ON REHEARING
   Before Chief Justice Contreras and Justices Longoria and Perkes
           Memorandum Opinion on Rehearing Per Curiam

       Appellant Israel Gonzales filed a notice of appeal from cause number B-17-2164-

0-CR-B in the 156th District Court of Bee County, Texas, after the trial court orally denied

his application for habeas corpus relief. On September 19, 2019, this Court dismissed

appellant’s appeal because it was without a final appealable judgment. See Gonzales

v. State, No. 13-19-00308-CR, 2019 WL 4493703, at *1 (Tex. App.—Corpus Christi–
Edinburg Sept. 19, 2019, no pet. h.) (mem. op., not designated for publication).

Appellant thereafter timely filed a motion for rehearing. See TEX. R. APP. P. 49.1. On

October 25, 2019, this Court granted appellant’s motion for rehearing and withdrew our

previous opinion and judgment.

       Pursuant to Texas Rule of Appellant Procedure 7.1(a)(2), counsel for appellant

has now filed a motion to permanently abate this appeal based on the death of appellant.

TEX. R. APP. P. 7.1(a)(2) (“If the appellant in a criminal case dies after an appeal is

perfected but before the appellate court issues the mandate, the appeal will be

permanently abated.”); see Barrera v. State, No. 13-03-00707-CR, 2010 WL 880626, at

*1 (Tex. App.—Corpus Christi–Edinburg Mar. 11, 2010, no pet.) (mem. op., not

designated for publication). According to counsel’s motion, appellant died on November

1, 2019, after appellant’s appeal was perfected but before this Court issued the mandate.

See TEX. R. APP. P. 7.1(a)(2).

       We grant counsel’s motion, and in accordance with Texas Rule of Appellate

Procedure 7.1(a)(2), we hereby order the appeal permanently ABATED.


                                                             PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 9th
day of January, 2020.




                                           2